Noting that form 90 (Code, § 4556, Form 90) passed into the Code of 1923 at the same time with section 4912, into which the amended statute has been incorporated, and that the use of the form to include a charge of buying, receiving, or concealing stolen property, "having reasonable grounds for believing that it has been stolen," does not violate section 6 of the Constitution of 1901, which entitles the accused to be informed of the nature and cause of the accusation against him, and to have a copy thereof, the use of the form to include a charge of buying, etc., property "having reasonable grounds for believing it has been stolen," is approved in principle in the following cases: Smith v. State, 63 Ala. 55; Darrington v. State,162 Ala. 60, 50 So. 396; Johnson v. State, 172 Ala. 431,55 So. 226, Ann. Cas. 1913E, 296. Other cases to the same effect will be found cited in these cases.
Writ denied.
All the Justices concur.